Exhibit 10.2

 

NLIGHT, INC.

 

2018 EQUITY INCENTIVE PLAN

 

RESTRICTED STOCK AWARD AGREEMENT

 

(PERFORMANCE-BASED)

 

Unless otherwise defined herein, the terms defined in the nLight, Inc. 2018
Equity Incentive Plan (the “Plan”) will have the same defined meanings in this
Restricted Stock Award Agreement (Performance-Based), which includes the Notice
of Restricted Stock Grant (the “Notice of Grant”), Terms and Conditions of
Restricted Stock Grant attached hereto as Exhibit A, and all appendices and
exhibits attached thereto (the “Award Agreement”).

 

NOTICE OF RESTRICTED STOCK GRANT

 

Participant Name:

 

Address:

 

The undersigned Participant has been granted the right to receive an Award of
Shares of Restricted Stock, subject to the terms and conditions of the Plan and
this Award Agreement, as follows:

 

Grant Number

 

 

 

 

 

Date of Grant

 

 

 

 

 

Performance Measurement Date

 

 

 

 

 

Target Number of Shares

 

 

 

 

 

Maximum Number of Shares

 

[INSERT MAXIMUM SHARES]

 

 

 

Performance Matrix

 

The number of Shares of Restricted Stock in which Participant may vest in
accordance with the Vesting Schedule below will depend upon achievement of
performance metrics set forth in and in accordance with the Performance Matrix,
attached hereto as Exhibit B. Any Shares of Restricted Stock that are earned
based on achievement of the performance metrics set forth in the attached
Performance Matrix shall be referred to herein as “Earned Shares” and be
eligible for vesting in accordance with the “Vesting Schedule” below.

 

 

 

 

 

If, following the Performance Measurement Date, the Administrator determines
that the performance goal was not achieved at maximum levels, the Shares of
Restricted Stock that do not become Earned Shares will immediately terminate as
of the date of such determination.

 

 

 

Vesting Schedule

 

[INSERT VESTING SCHEDULE]

 

--------------------------------------------------------------------------------


 

By Participant’s signature and the signature of the representative of the
Company below, Participant and the Company agree that this Award of Restricted
Stock is granted under and governed by the terms and conditions of the Plan and
this Award Agreement, including the Terms and Conditions of Restricted Stock
Grant, attached hereto as Exhibit A and the Performance Matrix, attached hereto
as Exhibit B, all of which are made a part of this document. In addition, by
Participant’s signature below, Participant acknowledges that the Plan and this
Award Agreement contain all terms and conditions applicable to this Award of
Restricted Stock, including any amendments made following the Grant Date, and
that Participant waives and forever discharges the Company from any right to
receive any additional benefits with respect to this Award of Restricted Stock. 
Participant has reviewed the Plan and this Award Agreement in their entirety,
has had an opportunity to obtain the advice of counsel prior to executing this
Award Agreement and fully understands all provisions of the Plan and Award
Agreement.  Participant hereby agrees to accept as binding, conclusive and final
all decisions or interpretations of the Administrator upon any questions
relating to the Plan and Award Agreement.  Participant further agrees to notify
the Company upon any change in the residence address indicated below.

 

PARTICIPANT:

 

NLIGHT, INC.

 

 

 

 

 

 

 

 

 

Signature

 

By

 

 

 

 

 

 

 

 

 

Print Name

 

Title

 

 

 

Residence Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT A

 

TERMS AND CONDITIONS OF RESTRICTED STOCK GRANT

 

1.             Grant.  The Company hereby grants to the individual named in the
Notice of Grant attached as Part I of this Award Agreement (the “Participant”)
under the Plan for past services and as a separate incentive in connection with
his or her services and not in lieu of any salary or other compensation for his
or her services, an Award of Shares of Restricted Stock, subject to all of the
terms and conditions in this Award Agreement and the Plan, which are
incorporated herein by reference.  Subject to Section 18(c) of the Plan, in the
event of a conflict between the terms and conditions of the Plan and the terms
and conditions of this Award Agreement, the terms and conditions of the Plan
will prevail.

 

2.             Escrow of Shares.

 

(a)           All Shares of Restricted Stock will, upon execution of this Award
Agreement, be delivered and deposited with an escrow holder designated by the
Company (the “Escrow Holder”).  The Shares of Restricted Stock will be held by
the Escrow Holder until such time as the Shares of Restricted Stock vest or the
date Participant ceases to be a Service Provider.

 

(b)           The Escrow Holder will not be liable for any act it may do or omit
to do with respect to holding the Shares of Restricted Stock in escrow while
acting in good faith and in the exercise of its judgment.

 

(c)           Upon Participant’s termination as a Service Provider for any
reason, the Escrow Holder, upon receipt of written notice of such termination,
will take all steps necessary to accomplish the transfer of the unvested Shares
of Restricted Stock to the Company.  Participant hereby appoints the Escrow
Holder with full power of substitution, as Participant’s true and lawful
attorney-in-fact with irrevocable power and authority in the name and on behalf
of Participant to take any action and execute all documents and instruments,
including, without limitation, stock powers which may be necessary to transfer
the certificate or certificates evidencing such unvested Shares of Restricted
Stock to the Company upon such termination.

 

(d)           The Escrow Holder will take all steps necessary to accomplish the
transfer of Shares of Restricted Stock to Participant after they vest following
Participant’s request that the Escrow Holder do so.

 

(e)           Subject to the terms hereof, Participant will have all the rights
of a stockholder with respect to the Shares while they are held in escrow,
including without limitation, the right to vote the Shares and to receive any
cash dividends declared thereon as when the Shares are released from escrow.

 

(f)            In the event of any dividend or other distribution (whether in
the form of cash, Shares, other securities, or other property),
recapitalization, stock split, reverse stock split,

 

--------------------------------------------------------------------------------


 

reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase, or exchange of Shares or other securities of the Company, or other
change in the corporate structure of the Company affecting the Shares, the
Shares of Restricted Stock will be increased, reduced or otherwise changed, and
by virtue of any such change Participant will in his or her capacity as owner of
unvested Shares of Restricted Stock be entitled to new or additional or
different shares of stock, cash or securities (other than rights or warrants to
purchase securities); such new or additional or different shares, cash or
securities will thereupon be considered to be unvested Shares of Restricted
Stock and will be subject to all of the conditions and restrictions which were
applicable to the unvested Shares of Restricted Stock pursuant to this Award
Agreement.  If Participant receives rights or warrants with respect to any
unvested Shares of Restricted Stock, such rights or warrants may be held or
exercised by Participant, provided that until such exercise any such rights or
warrants and after such exercise any shares or other securities acquired by the
exercise of such rights or warrants will be considered to be unvested Shares of
Restricted Stock and will be subject to all of the conditions and restrictions
which were applicable to the unvested Shares of Restricted Stock pursuant to
this Award Agreement.  The Administrator in its absolute discretion at any time
may accelerate the vesting of all or any portion of such new or additional
shares of stock, cash or securities, rights or warrants to purchase securities
or shares or other securities acquired by the exercise of such rights or
warrants.

 

(g)           The Company may instruct the transfer agent for its Common Stock
to place a legend on the certificates representing the Shares of Restricted
Stock or otherwise note its records as to the restrictions on transfer set forth
in this Award Agreement.

 

3.             Vesting Schedule.  Except as provided in Section 4, and subject
to Section 5, the Shares of Restricted Stock awarded by this Award Agreement
will vest in accordance with the vesting provisions set forth in the Notice of
Grant.  Shares of Restricted Stock scheduled to vest on a certain date or upon
the occurrence of a certain condition will not vest in accordance with any of
the provisions of this Award Agreement, unless Participant will have been
continuously a Service Provider from the Date of Grant until the date such
vesting occurs.

 

4.             Administrator Discretion.  The Administrator, in its discretion,
may accelerate the vesting of the balance, or some lesser portion of the
balance, of the unvested Shares of Restricted Stock at any time, subject to the
terms of the Plan.  If so accelerated, such Shares of Restricted Stock will be
considered as having vested as of the date specified by the Administrator.

 

5.             Forfeiture upon Termination of Status as a Service Provider. 
Notwithstanding any contrary provision of this Award Agreement, the balance of
the Shares of Restricted Stock that have not vested as of the time of
Participant’s termination as a Service Provider for any or no reason will be
forfeited and automatically transferred to and reacquired by the Company at no
cost to the Company upon the date of such termination and Participant will have
no further rights thereunder.  Participant hereby appoints the Escrow Agent with
full power of substitution, as Participant’s true and lawful attorney-in-fact
with irrevocable power and authority in the name and on behalf of Participant to
take any action and execute all documents and instruments, including, without
limitation, stock powers which may be necessary to transfer the certificate or
certificates evidencing such unvested Shares to the Company upon such
termination of service.

 

2

--------------------------------------------------------------------------------


 

6.             Death of Participant.  Any distribution or delivery to be made to
Participant under this Award Agreement will, if Participant is then deceased, be
made to Participant’s designated beneficiary, or if no beneficiary survives
Participant, the administrator or executor of Participant’s estate.  Any such
transferee must furnish the Company with (a) written notice of his or her status
as transferee, and (b) evidence satisfactory to the Company to establish the
validity of the transfer and compliance with any laws or regulations pertaining
to said transfer.

 

7.             Withholding of Taxes.

 

(a)           Responsibility for Taxes.  Participant acknowledges that,
regardless of any action taken by the Company or, if different, Participant’s
employer (the “Employer”) or Parent or Subsidiary to which Participant is
providing services (together, the Company, Employer and/or Parent or Subsidiary
to which the Participant is providing services, the “Service Recipient”), the
ultimate liability for any tax and/or social insurance liability obligations and
requirements in connection with the Shares of Restricted Stock, including,
without limitation, (i) all federal, state, and local taxes (including the
Participant’s Federal Insurance Contributions Act (FICA) obligation) that are
required to be withheld by the Company or the Employer or other payment of
tax-related items related to Participant’s participation in the Plan and legally
applicable to Participant, (ii) the Participant’s and, to the extent required by
the Company (or Service Recipient), the Company’s (or Service Recipient’s)
fringe benefit tax liability, if any, associated with the grant or vesting of
Shres of Restricted Stock or sale of Shares, and (iii) any other Company (or
Service Recipient) taxes the responsibility for which the Participant has, or
has agreed to bear, with respect to the Shares of Restricted Stock (or vesting
of such Shares hereunder) (collectively, the “Tax Obligations”), is and remains
Participant’s responsibility and may exceed the amount actually withheld by the
Company or the Service Recipient.  Participant further acknowledges that the
Company and/or the Service Recipient (A) make no representations or undertakings
regarding the treatment of any Tax Obligations in connection with any aspect of
the Shares of Restricted Stock, including, but not limited to, the grant or
vesting of the Shares of Restricted Stock, the subsequent sale of Shares
acquired pursuant to such settlement and the receipt of any dividends or other
distributions, and (B) do not commit to and are under no obligation to structure
the terms of the grant or any aspect of the Shares of Restricted Stock to reduce
or eliminate Participant’s liability for Tax Obligations or achieve any
particular tax result.  Further, if Participant is subject to Tax Obligations in
more than one jurisdiction between the Date of Grant and the date of any
relevant taxable or tax withholding event, as applicable, Participant
acknowledges that the Company and/or the Service Recipient (or former employer,
as applicable) may be required to withhold or account for Tax Obligations in
more than one jurisdiction.  If Participant fails to make satisfactory
arrangements for the payment of any required Tax Obligations hereunder at the
time of the applicable taxable event, Participant acknowledges and agrees that
the Company may refuse to issue or deliver the Shares.

 

(b)           Tax Withholding.  When Shares of Restricted Stock vest,
Participant generally will recognize immediate U.S. taxable income if
Participant is a U.S. taxpayer.  If Participant is a non-U.S. taxpayer,
Participant will be subject to applicable taxes in his or her jurisdiction. 
Pursuant to such procedures as the Administrator may specify from time to time,
the Company and/or Service Recipient shall withhold the amount required to be
withheld for the payment of Tax Obligations.  The Administrator, in its sole
discretion and pursuant to such procedures as it may specify from time to time,
may permit Participant to satisfy such Tax Obligations, in whole or in part
(without

 

3

--------------------------------------------------------------------------------


 

limitation), if permissible by applicable local law, by (i) paying cash,
(ii) electing to have the Company withhold otherwise deliverable Shares having a
fair market value equal to the minimum amount that is necessary to meet the
withholding requirement for such Tax Obligations (or such greater amount as
Participant may elect if permitted by the Administrator, if such greater amount
would not result in adverse financial accounting consequences),
(iii) withholding the amount of such Tax Obligations from Participant’s wages or
other cash compensation paid to Participant by the Company and/or the Service
Recipient, (iv) delivering to the Company already vested and owned Shares having
a fair market value equal to such Tax Obligations, or (v) selling a sufficient
number of such Shares otherwise deliverable to Participant through such means as
the Company may determine in its sole discretion (whether through a broker or
otherwise) equal to the minimum amount that is necessary to meet the withholding
requirement for such Tax Obligations (or such greater amount as Participant may
elect if permitted by the Administrator, if such greater amount would not result
in adverse financial accounting consequences).  To the extent determined
appropriate by the Administrator in its discretion, it will have the right (but
not the obligation) to satisfy any tax withholding obligations under the method
prescribed under Section 7(ii) and, until determined otherwise by the
Administrator, this will be the method by which such tax withholding obligations
are satisfied.  Further, if Participant is subject to tax in more than one
jurisdiction between the Date of Grant and a date of any relevant taxable or tax
withholding event, as applicable, Participant acknowledges and agrees that the
Company and/or the Service Recipient (and/or former employer, as applicable) may
be required to withhold or account for tax in more than one jurisdiction.  If
Participant fails to make satisfactory arrangements for the payment of such Tax
Obligations hereunder at the time any applicable Shares of Restricted Stock
otherwise are scheduled to vest pursuant to Sections 3 or 4, Participant will
permanently forfeit such Shares of Restricted Stock and any right to receive
Shares thereunder will be returned to the Company at no cost to the Company. 
Participant acknowledges and agrees that the Company may refuse to deliver the
Shares if such Tax Obligations are not delivered at the time they are due.

 

8.             Rights as Stockholder.  Neither Participant nor any person
claiming under or through Participant will have any of the rights or privileges
of a stockholder of the Company in respect of any Shares deliverable hereunder
unless and until certificates representing such Shares (which may be in book
entry form) will have been issued, recorded on the records of the Company or its
transfer agents or registrars, and delivered to Participant or the Escrow
Agent.  After such issuance, recordation and delivery, Participant will have all
the rights of a stockholder of the Company with respect to voting such Shares
and receipt of dividends and distributions on such Shares.  Except as provided
in Section 2(f), after such issuance, recordation and delivery, Participant will
have all the rights of a stockholder of the Company with respect to voting such
Shares and receipt of dividends and distributions on such Shares.

 

9.             No Guarantee of Continued Service.  PARTICIPANT ACKNOWLEDGES AND
AGREES THAT THE VESTING OF THE SHARES OF RESTRICTED STOCK PURSUANT TO THE
VESTING SCHEDULE HEREOF IS EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER AT
THE WILL OF THE COMPANY (OR THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING
PARTICIPANT) AND NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS
RESTRICTED STOCK OR ACQUIRING SHARES HEREUNDER.  PARTICIPANT FURTHER
ACKNOWLEDGES AND AGREES THAT THIS AWARD AGREEMENT, THE TRANSACTIONS CONTEMPLATED
HEREUNDER AND THE

 

4

--------------------------------------------------------------------------------


 

VESTING SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED
PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING PERIOD,
FOR ANY PERIOD, OR AT ALL, AND WILL NOT INTERFERE IN ANY WAY WITH PARTICIPANT’S
RIGHT OR THE RIGHT OF THE COMPANY (OR THE PARENT OR SUBSIDIARY EMPLOYING OR
RETAINING PARTICIPANT) TO TERMINATE PARTICIPANT’S RELATIONSHIP AS A SERVICE
PROVIDER AT ANY TIME, WITH OR WITHOUT CAUSE.

 

10.          Address for Notices.  Any notice to be given to the Company under
the terms of this Award Agreement will be addressed to the Company at
nLight, Inc., 5408 NE 88th Street, Building E, Vancouver, WA 98665, or at such
other address as the Company may hereafter designate in writing.

 

11.          Grant is Not Transferable.  Except for the escrow described in
Section 2 or transfer of the Shares to the Company or its assignees contemplated
by this Award Agreement, and except to the limited extent provided in Section 6,
the unvested Shares subject to this grant and the rights and privileges
conferred hereby will not be transferred, assigned, pledged or hypothecated in
any way (whether by operation of law or otherwise) and will not be subject to
sale under execution, attachment or similar process until such Shares shall have
vested in accordance with the provisions of this Award Agreement.  Upon any
attempt to transfer, assign, pledge, hypothecate or otherwise dispose of any
unvested Shares of Restricted Stock subject to this grant, or any right or
privilege conferred hereby, or upon any attempted sale under any execution,
attachment or similar process, the then-unvested Shares of Restricted Stock will
thereupon be forfeited at no cost to the Company and Participant will have no
further rights thereunder.

 

12.          Binding Agreement.  Subject to the limitation on the
transferability of this grant contained herein, this Award Agreement will be
binding upon and inure to the benefit of the heirs, legatees, legal
representatives, successors and assigns of the parties hereto.

 

13.          Additional Conditions to Issuance of Stock.  The Company will not
be required to issue any certificate or certificates for Shares hereunder or
release such Shares from the escrow established pursuant to Section 2 prior to
fulfillment of all the following conditions: (a) the admission of such Shares to
listing on all stock exchanges on which such class of stock is then listed;
(b) the completion of any registration, rule compliance or other qualification
of such Shares under any U.S. federal, state, or local or non-U.S. law, tax code
or under the rulings or regulations of the Securities and Exchange Commission or
any other governmental regulatory body or under any Applicable Laws, which the
Administrator will, in its absolute discretion, deem necessary or advisable;
(c) the obtaining of any approval or other clearance from any U.S. federal,
state or other governmental agency, which the Administrator will, in its
absolute discretion, determine to be necessary or advisable; and (d) the lapse
of such reasonable period of time following the date of grant of the Restricted
Stock as the Administrator may establish from time to time for reasons of
administrative convenience.  The Company will make all reasonable efforts to
meet the requirements of any such Applicable Laws and to obtain any such consent
or approval of any such governmental authority.

 

5

--------------------------------------------------------------------------------


 

14.          Nature of Grant.  In accepting the grant, Participant acknowledges,
understands, and agrees that:

 

(a)           the grant of the Shares of Restricted Stock is voluntary and
occasional and does not create any contractual or other right to receive future
grants of Shares of Restricted stock, or benefits in lieu of Shares of
Restricted Stock, even if Shares of Restricted Stock have been granted in the
past;

 

(b)           all decisions with respect to future Award of Restricted Stock or
other grants, if any, will be at the sole discretion of the Company;

 

(c)           Participant is voluntarily participating in the Plan;

 

(d)           the Shares of Restricted Stock are not intended to replace any
pension rights or compensation;

 

(e)           the Shares of Restricted Stock, and the income and value of same,
are not part of normal or expected compensation for purposes of calculating any
severance, resignation, termination, redundancy, dismissal, end-of-service
payments, bonuses, long-service awards, pension or retirement or welfare
benefits or similar payments;

 

(f)            the future value of the underlying Shares is unknown,
indeterminable and cannot be predicted;

 

(g)           for purposes of this Award, Participant’s status as a Service
Provider will be considered terminated as of the date Participant is no longer
actively providing services to the Company or any Parent or Subsidiary
(regardless of the reason for such termination and whether or not later to be
found invalid or in breach of employment laws in the jurisdiction where
Participant is a Service Provider or the terms of Participant’s employment or
service agreement, if any), and unless otherwise expressly provided in this
Award Agreement (including by reference in the Notice of Grant to other
arrangements or contracts) or determined by the Administrator, Participant’s
right to vest in the Shares of Restricted Stock under the Plan, if any, will
terminate as of such date and will not be extended by any notice period (e.g.,
Participant’s period of service would not include any contractual notice period
or any period of “garden leave” or similar period mandated under employment laws
in the jurisdiction where Participant is a Service Provider or the terms of
Participant’s employment or service agreement, if any, unless Participant is
providing bona fide services during such time); the Administrator shall have the
exclusive discretion to determine when Participant is no longer actively
providing services for purposes of this grant (including whether Participant may
still be considered to be providing services while on a leave of absence and
consistent with local law);

 

(h)           unless otherwise provided in the Plan or by the Company in its
discretion, the Shares of Restricted Stock and the benefits evidenced by this
Award Agreement do not create any entitlement to have the Shares of Restricted
Stock or any such benefits transferred to, or assumed by, another company nor be
exchanged, cashed out or substituted for, in connection with any corporate
transaction affecting the Shares; and

 

6

--------------------------------------------------------------------------------


 

(i)            the following provisions apply only if Participant is providing
services outside the United States:

 

(1)           the Shares of Restricted Stock are not part of normal or expected
compensation or salary for any purpose;

 

(2)           Participant acknowledges and agrees that none of the Company, the
Employer or any Parent or Subsidiary shall be liable for any foreign exchange
rate fluctuation between Participant’s local currency and the United States
Dollar that may affect the value of the Shares of Restricted Stock or of any
amounts due to Participant pursuant to the vesting of the Shares of Restricted
Stock or the subsequent sale of any Shares acquired upon settlement; and

 

(3)           no claim or entitlement to compensation or damages shall arise
from forfeiture of the Shares of Restricted Stock resulting from the termination
of Participant’s status as a Service Provider (for any reason whatsoever whether
or not later found to be invalid or in breach of employment laws in the
jurisdiction where Participant is a Service Provider or the terms of
Participant’s employment or service agreement, if any), and in consideration of
the grant of the Shares of Restricted Stock to which Participant is otherwise
not entitled, Participant irrevocably agrees never to institute any claim
against the Company, any Parent or Subsidiary, waives his or her ability, if
any, to bring any such claim, and releases the Company, any Parent or Subsidiary
from any such claim; if, notwithstanding the foregoing, any such claim is
allowed by a court of competent jurisdiction, then, by participating in the
Plan, Participant shall be deemed irrevocably to have agreed not to pursue such
claim and agrees to execute any and all documents necessary to request dismissal
or withdrawal of such claim.

 

(j)            No Advice Regarding Grant.  The Company is not providing any tax,
legal or financial advice, nor is the Company making any recommendations
regarding Participant’s participation in the Plan, or Participant’s acquisition
or sale of the underlying Shares.  Participant is hereby advised to consult with
his or her own personal tax, legal and financial advisors regarding his or her
participation in the Plan before taking any action related to the Plan.

 

(k)           Data Privacy.  Participant hereby explicitly and unambiguously
consents to the collection, use and transfer, in electronic or other form, of
Participant’s personal data as described in this Award Agreement and any other
grant materials by and among, as applicable, the Employer, the Company and any
Parent or Subsidiary for the exclusive purpose of implementing, administering
and managing Participant’s participation in the Plan.

 

Participant understands that the Company may hold certain personal information
about Participant, including, but not limited to, Participant’s name, home
address and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any Shares or
directorships held in the Company, details of all Shares of Restricted Stockf or
any other entitlement to Shares awarded, canceled, exercised, vested, unvested
or outstanding in Participant’s favor (“Data”), for the exclusive purpose of
implementing, administering and managing the Plan.

 

7

--------------------------------------------------------------------------------


 

Participant understands that Data will be transferred to a stock plan service
provider as may be selected by the Company in the future, which is assisting the
Company with the implementation, administration, and management of the Plan. 
Participant understands that the recipients of the Data may be located in the
United States or elsewhere, and that the recipients’ country of operation (e.g.,
the United States) may have different data privacy laws and protections than
Participant’s country.  Participant understands that if he or she resides
outside the United States, he or she may request a list with the names and
addresses of any potential recipients of the Data by contacting his or her local
human resources representative.  Participant authorizes the Company, any stock
plan service provider selected by the Company and any other possible recipients
which may assist the Company (presently or in the future) with implementing,
administering and managing the Plan to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the sole purpose of
implementing, administering and managing his or her participation in the Plan. 
Participant understands that Data will be held only as long as is necessary to
implement, administer and manage Participant’s participation in the Plan. 
Participant understands if he or she resides outside the United States, he or
she may, at any time, view Data, request additional information about the
storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing his or her local human resources representative.  Further,
Participant understands that he or she is providing the consents herein on a
purely voluntary basis.  If Participant does not consent, or if Participant
later seeks to revoke his or her consent, his or her status as a Service
Provider and career with the Company or any Parent or Subsidiary will not be
adversely affected; the only adverse consequence of refusing or withdrawing
Participant’s consent is that the Company would not be able to grant Participant
Shares of Restricted Stock or other equity awards or administer or maintain such
awards.  Therefore, Participant understands that refusing or withdrawing his or
her consent may affect Participant’s ability to participate in the Plan.  For
more information on the consequences of Participant’s refusal to consent or
withdrawal of consent, Participant understands that he or she may contact his or
her local human resources representative.

 

15.          Plan Governs.  This Award Agreement is subject to all terms and
provisions of the Plan.  In the event of a conflict between one or more
provisions of this Award Agreement and one or more provisions of the Plan, the
provisions of the Plan will govern.  Capitalized terms used and not defined in
this Award Agreement will have the meaning set forth in the Plan.

 

16.          Administrator Authority.  The Administrator will have the power to
interpret the Plan and this Award Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Shares of Restricted Stock have
vested).  All actions taken and all interpretations and determinations made by
the Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons.  No member of the Administrator will
be personally liable for any action, determination or interpretation made in
good faith with respect to the Plan or this Award Agreement.

 

17.          Electronic Delivery.  The Company may, in its sole discretion,
decide to deliver any documents related to the Shares of Restricted Stock
awarded under the Plan or future Restricted Stock that may be awarded under the
Plan by electronic means or request Participant’s consent to

 

8

--------------------------------------------------------------------------------


 

participate in the Plan by electronic means.  Participant hereby consents to
receive such documents by electronic delivery and agrees to participate in the
Plan through any on-line or electronic system established and maintained by the
Company or a third party designated by the Company.

 

18.          Captions.  Captions provided herein are for convenience only and
are not to serve as a basis for interpretation or construction of this Award
Agreement.

 

19.          Agreement Severable.  In the event that any provision in this Award
Agreement will be held invalid or unenforceable, such provision will be
severable from, and such invalidity or unenforceability will not be construed to
have any effect on, the remaining provisions of this Award Agreement.

 

20.          Modifications to the Agreement.  This Award Agreement constitutes
the entire understanding of the parties on the subjects covered.  Participant
expressly warrants that he or she is not accepting this Award Agreement in
reliance on any promises, representations, or inducements other than those
contained herein.  Modifications to this Award Agreement or the Plan can be made
only in an express written contract executed by a duly authorized officer of the
Company.  Notwithstanding anything to the contrary in the Plan or this Award
Agreement, the Company reserves the right to revise this Award Agreement as it
deems necessary or advisable, in its sole discretion and without the consent of
Participant, to comply with Section 409A of the Internal Revenue Code of 1986,
as amended and any final Treasury Regulations and Internal Revenue Service
guidance thereunder, as each may be amended from time to time (together,
“Section 409A”) or to otherwise avoid imposition of any additional tax or income
recognition under Section 409A in connection to this Award of Shares of
Restricted Stock.

 

21.          Amendment, Suspension or Termination of the Plan.  By accepting
this Award, Participant expressly warrants that he or she has received an Award
of Restricted Stock under the Plan, and has received, read and understood a
description of the Plan.  Participant understands that the Plan is discretionary
in nature and may be amended, suspended or terminated by the Company at any
time.

 

22.          Governing Law.  This Award Agreement will be governed by the laws
of Washington, without giving effect to the conflict of law principles thereof. 
For purposes of litigating any dispute that arises under this Award or this
Award Agreement, the parties hereby submit to and consent to the jurisdiction of
the State of Washington, and agree that such litigation will be conducted in the
courts of Clark County, Washington, or the federal courts for the United States
for the Western District of Washington, and no other courts, where this Award is
made and/or to be performed.

 

23.          Clawback.  The Restricted Stock (including any proceeds, gains or
other economic benefit received by the Participant from a subsequent sale of
Shares issued upon vesting) will be subject to any compensation recovery or
clawback policy implemented by the Company before the date of this Agreement or
any such policy implemented by the Company after the date of the Agreement in
order to comply with the requirements of Applicable Laws.

 

9

--------------------------------------------------------------------------------


 

EXHIBIT B

 

PERFORMANCE MATRIX

 

The following terms shall apply to the Award of Restricted Stock granted to the
Participant identified in the Notice of Grant attached as Part I of the Award
Agreement to which this Performance Matrix is attached.  Unless otherwise
defined herein, capitalized terms shall have the meanings set forth in the Plan
or Award Agreement, as applicable.

 

Performance Metrics and Weighting:

 

The Shares of Restricted Stock will become Earned Shares based on achievement
against the following performance metrics in accordance with Schedule 1:



[INSERT PERFOMANCE METRICS]

 

 

 

Award Determination and Payout:

 

[INSERT AWARD DETERMINATION]



The actual number of Shares of Restricted Stock that will become Earned Shares
and will vest as set forth in the “Vesting Schedule” under the Notice of Grant,
if any, upon achievement of the performance metrics will be rounded down to the
nearest whole number so as to avoid fractional shares. Any Shares of Restricted
Stock that do not become Earned Shares based on achievement against the
performance metrics, as determined by the Administrator, will be immediately
forfeited and returned to the Plan share reserve.



[INSERT ADDITIONAL DETAILS, IF ANY]

 

 

 

Definitions

 

[INSERT DEFINITIONS]

 

 

 

Treatment on Change in Control

 

[INSERT TREATMENT ON CHANGE IN CONTROL]

 

10

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

(to Exhibit B)

 

[INSERT PERFORMANCE METRICS PAYOUT MATRIX]

 

11

--------------------------------------------------------------------------------